Citation Nr: 1714424	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 15, 2015.

3. Entitlement to an initial evaluation for thoracolumbar disability (strain) in excess of 10 percent prior to April 15, 2015 and 40 percent thereafter.

4. Entitlement to a separate compensable disability evaluation for migraine headaches.  

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990, October 2003 to May 2005, and February 2009 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned initial ratings for PTSD and thoracolumbar strain and denied service connection for sleep apnea.  

In June 2014, the Board denied higher initial ratings for a right shoulder, right knee and left knee disabilities.  It remanded the sleep apnea, back and PTSD claims on appeal for additional development.  Although a separate rating for headaches was not then listed as an issue on appeal, the Board finds that it is part of the increased rating for PTSD as it is listed as a separately rated disability when the PTSD and Traumatic Brain Injury (TBI) ratings were combined effective April 15, 2015.  The issue was certified for appeal in March 2016. 

In February 2015, the Veteran appointed the Veterans of Foreign Wars as his representative. 

In November 2015, the RO granted entitlement to special monthly compensation (SMC) on homebound status, effective April 15, 2015.  It combined the previously assigned 50 percent PTSD initial rating with the service-connected Traumatic Brain Injury (TBI) rating and issued a total rating for TBI with PTSD effective April 15, 2015.  The total schedular rating does not include the entire claims period, and the higher initial rating claim for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The evidence indicates that there are outstanding VA treatment records prior to January 2013.  The available VA treatment records, found exclusively within the Virtual VA folder, are dated from January 2013 to March 2017.  VA treatment records from early 2013 indicate that the Veteran had a history of VA treatment from at least 2012.  See March 2013 VA Mental Health records.  Then, Womack Army Medical Center records are current through March 2011, and it is possible that the Veteran received subsequent treatment at this facility before transferring the VA care.  Any treatment or information concerning the appealed disabilities prior to January 2013 is particularly consequential at this juncture.  The AOJ must obtain all VA treatment records prior to January 2013 and any additionally identified Womack Army Hospital records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Regarding sleep apnea, an additional medical opinion is needed.  The April 2015 VA medical opinions do not address service connection on a direct basis.  The AOJ must obtain a VA medical nexus opinion regarding whether sleep apnea is directly related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Regarding TDIU, the Veteran's employment history from 2010 to April 2015 needs clarification.  The current evidence suggests that the Veteran was employed, but took at least one extended medical leave of absence.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from when the Veteran initially enrolled in VA medical care until January 2013 at the VA Medical Center in Fayetteville, North Carolina or any other VA facility as suggested by the record.  

2. Request that the Veteran identify the dates of treatment at Womack Army Medical Center at Fort Bragg, North Carolina.  If the Veteran identifies any treatment after March 2011, take appropriate action to obtain such medical records.  

3. Request that the Veteran complete a VA Form 21-8940 for a Total Disability Rating Based upon Individual Unemployability (TDIU) with instructions to detail his employment status, medical leave of absences, and annual earnings for every calendar year beginning in 2010.  Contact the identified employer as appropriate for confirmation.  

4. After completing the above development, obtain a VA medical opinion for sleep apnea.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

After a thorough review of the record, the examining clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed sleep apnea had its onset during service, or is otherwise medically related to service.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the examiner should consider all pertinent medical and lay evidence of record, including the December 2009 reports of sleep problems.  

The examiner is advised that the Veteran is competent to report his symptoms and medical history.  If his reports are rejected, the examiner must explain why and cannot rely solely on an absence of contemporaneous treatment in doing so.  

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




